 



Exhibit 10(W)
[Form of ] Restricted Stock Unit Grant Award
What is a Restricted Stock Unit?
A Restricted Stock Unit (RSU) is a long-term incentive award, granted in
addition to other incentive compensation and designed to focus on employee
retention.
Use of Restricted Stock Units within General Motors
GM grants RSUs to only select key executives identified as the most significant
contributors to the organization without whose leadership current and future
initiatives would be jeopardized.
Vesting
Provided all terms and conditions are met, your RSU grant will vest [     ]
after [     ] and [     ] after [     ]. Vesting is subject to continued
employment and substantial attainment of your annual PMP goals over the initial
[     ] period as determined by the Chairman and CEO with review and consent of
the ECC prior to the vesting date. Also, as with any other incentive award,
vesting and payment of an RSU grant is subject to the Conditions Precedent as
stipulated in the GM 2002 Stock Incentive Plan.
Earning of your RSU grant is contingent upon:

  •   Remaining as an employee of the Corporation (unless waived by the
Executive Compensation Committee)     •   Substantially attaining your annual
PMP goals over the [     ] period as established by the Chairman and CEO at the
time of your annual performance review and as may subsequently be modified
during the [     ] period by Management, in its sole discretion.     •   Final
consent given by the ECC prior to the [     ] vesting date

Notwithstanding the above or anything in the GM 2002 Stock Incentive Plan to the
contrary, your RSU grant will become 100% vested upon a Change in Control as
defined in the GM 2002 Stock Incentive Plan and will be paid pursuant to the
payment schedule below, or if earlier, immediately (but not later than 90 days)
following termination of employment.
Denomination of your RSU Grant/Dividend Equivalents
Your RSU grant will be denominated in shares of GM $1-2/3 par value Common
stock. The number of shares awarded is [     ] shares. Dividend equivalents will
be paid unless the grant is forfeited or otherwise terminated. The first payment
of dividend equivalents will be made in [     ]. The value of your RSU grant
shares will fluctuate prior to payment based on appreciation/depreciation in the
stock price.
Payment
Notwithstanding anything in the GM 2002 Stock Incentive Plan to the contrary,
vested RSUs will be paid to you, in the form of shares of GM stock, on the
following schedule:

  •   All RSUs that are vested as of [     ] will be paid to you not later than
90 days after that date.     •   All RSUs that are vested as of [     ] will be
paid to you not later than 90 days after that date.

Note: Your RSUs typically will vest before the dates described above only upon a
Change in Control; thus, if you quit before the specified dates absent a Change
in Control, you will forfeit RSUs that have not vested pursuant to the [     ]
schedule described in the vesting section above.
If the Committee determines you are a “specified employee” who meets the
definition set forth in Section 409A of the Internal Revenue Code, you will not
be entitled to be paid any vested RSUs

1



--------------------------------------------------------------------------------



 



payable on account of a separation from service until the expiration of six
months from the date of separation (or, if earlier, death).
Vesting Issues
In addition to terms and conditions of the General Motors 2002 Stock Incentive
Plan, the treatment of unvested Restricted Stock Unit grants is summarized
below:

      Event   Treatment of Unvested RSU Grant
Employment Termination, quit, leave (other than short-term disability or Family
Medical Leave Act [FMLA]), violation of Conditions Precedent
  Forfeited in its entirety
 
   
Demotion; Failure to perform to the satisfaction of the Chairman and CEO and the
ECC
  Forfeited in its entirety
 
   
Permanent Disability, Death, or Mutually Satisfactory Release
  Unvested shares will vest pro rata for time worked and will be delivered to
employee/beneficiary in shares of stock within 90 days
 
   
Retirement and Termination following a Change in Control
  Vesting accelerated; all remaining unvested shares will be delivered
immediately to employee in shares of stock within 90 days

The Executive Compensation Committee may, in its discretion, amend, modify,
suspend or terminate this grant.
Section 16-B Reporting Requirements
As a Section 16-B officer, you must report the performance-based shares on
Form 4 only upon vesting ([Date], or upon a termination following a Change in
Control, or when delivered if earlier). There is no reporting requirement at the
time of grant.
Tax Impact

  1)   At Grant — No Tax     2)   Upon payment, full value of award taxed as
ordinary income and subject to any applicable employment taxes

Note: Shares will be withheld from the final award delivery for tax purposes

  3)   Sale of shares received under grant (under current tax law)

  a)   If held for more than one year following payment, gains are taxed at the
long-term capital gains tax rate     b)   If held for less than one year
following payment, any gain is taxed as ordinary income

  4)   Dividend Equivalents -Taxed as ordinary income when received

2



--------------------------------------------------------------------------------



 



Non-Compete
As a condition of this RSU grant, for a period of two years immediately
following your voluntary termination of employment with GM or any of its
subsidiaries, you will not, without the prior written consent of the Chairman
and CEO of General Motors, engage in or perform any services of a similar nature
to those you performed at GM for any other corporation or business engaged in
the design, manufacture, development, promotion, sale, or financing of
automobiles or trucks within North America, Latin America, Asia, Australia, or
Europe in competition with GM, any of its subsidiaries or affiliates, or any
joint ventures to which GM or any of its subsidiaries or affiliates is a party.
If the terms of this paragraph are found by a court to be unenforceable due to
the duration, products or territory covered, such court shall be authorized to
interpret these terms in a manner that makes the paragraph enforceable within
that particular jurisdiction.
Please indicate your agreement with these matters by signing below and returning
this letter to me.
Sincerely,
I agree to the conditions of this RSU grant.

         
 
 
 
 
Date    



Conditions Precedent: Vesting and delivery of any incentive plan awards and/or
grants are subject to all of the General Motors 2002 Stock Incentive Plan terms
,as amended, including the satisfaction of the following conditions precedent:

•   Continued service as an employee with General Motors (unless waived by the
Executive Compensation Committee [ECC] of the General Motors Board of Directors)
  •   Refrain from engaging in any activity which in the opinion of the ECC is
competitive with any activity of General Motors Corporation or any subsidiary,
and from acting in any way inimical or contrary to the best interests of General
Motors Corporation (either prior to or after termination of employment)   •  
Furnish as shall be reasonably requested information with respect to the
satisfaction of conditions precedent (except following a Change in Control).

General Motors Corporation reserves the right to amend, modify, or terminate
this RSU Grant and the General Motors 2002 Stock Incentive Plan, as amended.
However, in no event may the Grant or the Plan be amended or terminated
following a Change in Control in a manner that reduces your rights or otherwise
has a detrimental impact on your benefits payable under this Grant. Further, the
Committee shall not amend or terminate the Plan or Grant if such action would
result in tax and penalties under Section 409A of the Code. Where the provisions
of this RSU Grant expressly deviate from the terms of the Plan, the provisions
of this Grant shall be controlling.

3